                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION

HASAN JOHNSON                                                                          PLAINTIFF

v.                                                    CIVIL ACTION NO. 4:18-CV-P136-JHM

HENDERSON COUNTY DETENTION
CENTER et al.                                                                      DEFENDANTS


                                  MEMORANDUM OPINION

       While an inmate at the Henderson County Detention Center (HCDC), Plaintiff Hasan

Johnson filed this pro se action pursuant to 42 U.S.C. § 1983. By Memorandum Opinion and

Order entered March 13, 2019 (DN 12), the Court conducted an initial review of the complaint

pursuant to 28 U.S.C. § 1915A(b)(1) and dismissed the federal claims for failure to state a claim

upon which relief may be granted and provided him with an opportunity to file an amended

complaint to sue Defendants McKenzie and Baker in their individual capacities. The Court

advised Plaintiff that failure to amend the complaint within 30 days would result in the entry of

an order dismissing for the reasons stated therein. On April 12, 2019, the copy of the

Memorandum Opinion and Order mailed to Plaintiff was returned to the Court by the United

States Postal Service with a label on the returned envelope indicating “Return To Sender,

Attempted – Not Known, Unable to Forward” and a stamp indicating “No Longer At This

Facility” (DN 13).

       Rule 41(b) authorizes the involuntary dismissal of an action if a plaintiff fails to

prosecute or to comply with an order of the court. See Jourdan v. Jabe, 951 F.2d 108, 109

(6th Cir. 1991) (“Fed. R. Civ. P. 41(b) recognizes the power of the district court to enter a sua

sponte order of dismissal.”). “Further, the United States Supreme Court has recognized that
courts have an inherent power to manage their own affairs and may dismiss a case sua sponte for

lack of prosecution.” Lyons-Bey v. Pennell, 93 F. App’x 732, 733 (6th Cir. 2004) (citing Link v.

Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)).

         Well over 30 days have passed without Plaintiff providing any notice of an address

change. The Court, therefore, concludes that Plaintiff has abandoned any interest in prosecuting

this case and that dismissal is warranted. See, e.g., White v. City of Grand Rapids, 34 F. App’x

210, 211 (6th Cir. 2002) (“[Plaintiff’s] complaint was subject to dismissal for want of

prosecution because he failed to keep the district court apprised of his current address.”).

         Therefore, the Court will enter a separate Order dismissing this action for the reasons set

forth in the Court’s prior Memorandum Opinion and Order and for failure to prosecute.

Date:   June 6, 2019




cc:     Plaintiff, pro se
        Defendants
        Henderson County Attorney
4414.005




                                                  2
